The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 7, 2014

                                    No. 04-14-00002-CR

                                     Ray Lee GARCIA,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-03-0066-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
        The reporter’s record was due January 31, 2014. The court reporter has filed a
notification of late reporter’s record requesting a sixty-day extension. We GRANT the request
and ORDER the reporter’s record to be filed by April 1, 2014. NO FURTHER EXTENSIONS
WILL BE GRANTED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court